DETAILED ACTION

In response to Amendments/Arguments filed 12/2/2020.  Claims 1-9 are pending.  Claims 1 and 5 were amended.  Claim 9 was added as new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 20120288722) in view of Shimamoto et al. (US 20130323516) with evidence from Lu et al. (US 20130236693).
Iwamoto discloses an intermediate film for laminated glass and the laminated glass thereof.  Concerning claims 1, 3-5, and 9, Iwamoto discloses the intermediate film (FIGS. 1 and 2) comprises a first layer (element 2) comprising polyvinyl acetal resin and a plasticizer having the claimed chemical structure at a content of at least 60 parts by weight per 100 parts resin (para. 0046 and 0083-0095), and a second and third layer, each comprising polyvinyl acetal resins and plasticizers, wherein the second and third layers each have a content of plasticizer at a content of 35 to 40 parts by weight per 100 parts resin and the first layer has a greater plasticizer content than each of the second and third layers (para. 0096-0097). As evidenced by Lu, the plasticizer content directly affects the Tg of the layer, wherein a larger plasticizer content leads to a decrease in Tg for the layer (Lu; para. 0031).  Given that the first layer has a para. 0107 and 0114).  However, Iwamoto is silent to the claimed thickness ratio.
With respect to claim 2, the first layer is polyvinyl acetal with a hydroxyl group content from 24 to 28 mol% (para. 0048-0073).  Regarding claim 6, the intermediate film is disposed between two glass sheets (para. 0100-0112).  However, Iwamoto is silent to the claimed thickness ratio.
Shimamoto discloses a similar intermediate film having a stiff/soft/stiff structure as claimed (para. 0077).  With respect to the ratio as claimed, the thickness ratio for a three layer film is from 0.1 to 0.5, with respect to the first layer (or soft layer) to the sum of the second and third layers (or stiff layers) (para. 0194).  This thickness ratio allows for further enhancement of the sound insulating property for a laminated glass in high frequency ranges (para. 0194).  As such, for improvement of the sound insulating property for glass laminates, one of ordinary skill in the art would have been motivated to have the claimed thickness ratio for the soft and stiff layers as disclosed by Iwamoto.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 20120288722) in view of Shimamoto et al. (US 20130323516) with evidence from Lu et al. (US 20130236693) as applied to claim 1 above, and further in view of Kitano et al. (US 20130143049.
The prior art discloses the above, including Iwamoto disclosing the addition of IR absorbing materials into any of the layers (para. 0099).  However, the prior art is silent to the specific materials as claimed.
Kitano discloses heat shielding compounds for polyvinyl acetal-based interlayers.  With respect to the heat shielding compound, Kitano discloses a phthalocyanine compound that has a vanadium atom bonded to an oxygen atom (para. 0015 and 0067-0072).  The addition of such compounds into polyvinyl acetal-based interlayers allows for decreased solar transmittance and increased visible transmittance (para. 0072).  As such, it would have been obvious to one of ordinary skill in the art to add the compound as claimed, in order to achieve decreased solar transmittance and increased visible transmittance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 10-11, 15-17, and 20-27 of copending Application No. 15/757944 in view of Iwamoto et al. (US 20120288722) and Kitano et al. (US 20130143049). Both sets of claims are drawn to an interlayer film having three layers formed from the same Iwamoto; para. 0083-0097).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed plasticizer content and specific plasticizer.  With respect to the heat shielding compound, Kitano discloses a phthalocyanine compound that has a vanadium atom bonded to an oxygen atom (para. 0015 and 0067-0072).  The addition of such compounds into polyvinyl acetal-based interlayers allows for decreased solar transmittance and increased visible transmittance (para. 0072).  As such, it would have been obvious to one of ordinary skill in the art to add the compound as claimed, in order to achieve decreased solar transmittance and increased visible transmittance. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see pp. 5-8, filed 12/2/2020, with respect to the 35 USC 102 and 103 rejections under Ueda have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see pp. 9-11, filed 12/2/2020, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of the claims 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783